DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 02/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20A, 20B, 20C, 24A, 24B, 24C, 28A, 28B and 28C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermal control device (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 discloses that the first plunger diameter exceeds 10 mm. However, this is an unbounded range and so this diameter could potentially be any extremely large number which would result in an extremely large first plunger that would not be operable. Hence, it is unclear what the upper limit of this first plunger diameter is. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince et al. (herein Prince) (US Patent No. 5,464,330)Regarding Claims 1, 5 and 16:In Figures 1-3, Prince discloses a multi-stage pump (10), comprising: a first pump stage Further regarding claims 5 and 16: Prince further discloses: a first inlet channel (40) and a first outlet channel (64) each in communication with the first chamber (see Figure 1); a second inlet channel (channel carrying valve 65) and a second outlet channel (channel carrying valve 78 formed in the outlet port) each in communication with the second chamber (see Figure 1). Regarding Claim 3:In Figures 1-3, Prince discloses a multi-stage pump (10), wherein the first and second plunger sections (26 and 76) are discrete plunger sections (depicted as discrete plunger sections in Figure 1).Regarding Claims 8 and 18:.
Claim(s) 1-3, 5, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhardt et al. (herein Gerhardt) (US Patent No. 6,712,587)Regarding Claims 1, 5 and 16:In Figures 2, Gerhardt discloses a multi-stage pump (hydraulic cylinder 14 acting as a pump), comprising: a first pump stage (20) having a first chamber (20) having a first chamber diameter and a first chamber volume (as seen in Figure 2, chamber 20, 24 has a first diameter and a first volume); and a second pump stage (30) having a second chamber (30) having a second chamber diameter and a second chamber volume (as seen in Figure 2, chamber 30 has a second chamber diameter and a second chamber volume), the first and second chambers being coaxial (see Figure 2), the first chamber diameter and the first chamber volume being greater than the second chamber diameter and the second chamber volume, respectively (as mentioned in column 2 lines 59-66, the first stage piston 22 is larger than the second stage piston 26 indicating that the first stage chamber would be larger than the second stage chamber. Also clearly evident from Figure 2); and a plunger (22, 28, 26) comprising: a first plunger section (22,28) having a first plunger diameter (as seen in Figure 2), a first end (end of 22) configured for coupling to a drive mechanism (coupled to fluid drive from HPLC 10), and a second end (coupler 28) opposite to the first end (see Figure 2), the first plunger section at least partially disposed in the first chamber (partially disposed in chamber 20, 24 as seen in Figure 2); and a second plunger section (26) having a second plunger diameter that is less than the first plunger diameter (as seen clearly in Figure 2), a third end (end connected to coupler 28) in contact with the second end of the first plunger (see Figure 2), and a fourth end opposite to the third end (opposite end of 26 disposed in chamber Further regarding claims 5 and 16: Gerhardt further discloses: a first inlet channel (16) and a first outlet channel (18) each in communication with the first chamber (see Figure 2); a second inlet channel (channel carrying valve 38) and a second outlet channel (channel carrying valve 32 formed) each in communication with the second chamber (see Figure 2).
Regarding Claim 2:In Figure 2, Gerhardt discloses a multi-stage pump (14), wherein the first and second plunger sections (22, 28 and 26) are formed as a single integral plunger (integrally coupled by coupler 28 to form a single integral plunger) having the first plunger diameter along a first length (first plunger diameter at 22 along the length of 22) and the second plunger diameter along a second length (second plunger diameter at 26 along the length of 26).Regarding Claim 3:In Figure 2 Gerhardt discloses a multi-stage pump (14), wherein the first and second plunger sections are discrete plunger sections (as seen in Figure 2, the first plunger section 22, 28 is discrete from the second plunger section 26).Regarding Claim 14:In Figure 2 Gerhardt discloses a multi-stage pump (14), wherein the first plunger diameter exceeds 10 mm (as stated in column 3, line 13-14, the first plunger diameter may be 30 mm).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al. (herein Matsumoto) (US PG Pub 2019/0331103)Regarding Claims 1, 5 and 16:In Figures 1, Matsumoto discloses a multi-stage pump (multi-stage compressor), comprising: a first pump stage (10) having a first chamber (11S) having a first chamber diameter and a first chamber volume (as seen in Figure 1, chamber 11S has a first diameter and a first volume); and a second pump stage (20) having a second chamber (21S) having a second chamber diameter and a second chamber volume (as seen in Figure 1, chamber 21S has a second chamber diameter and a second chamber volume), the first and second chambers being coaxial (see Figure 1), the first chamber diameter and the first chamber volume being greater than the second chamber diameter and the second chamber volume, respectively (clearly evident from Figure 1); and a plunger (12, 22) comprising: a first plunger section (12) having a first plunger diameter (as seen in Figure 1), a first end (end of 12 connected to rod 2) configured for coupling Further regarding claims 5 and 16: Matsumoto further discloses: a first inlet channel (L0) and a first outlet channel (L1) each in communication with the first chamber (see Figure 1); a second inlet channel (L1) and a second outlet channel (L2) each in communication with the second chamber (see Figure 1).Regarding Claim 2:In Figure 1, Matsumoto discloses a multi-stage pump, wherein the first and second plunger sections (12, 22) are formed as a single integral plunger (depicted as an integral single piece plunger) having the first plunger diameter along a first length (as seen in Figure 1) and the second plunger diameter along a second length (as seen in Figure 1).Regarding Claim 3:In Figure 1, Matsumoto discloses a multi-stage pump, wherein the first and second plunger sections are discrete plunger sections (as seen in Figure 1, the first plunger section 12 is discrete from the second plunger section 22).Regarding Claim 9:In Figure 1, Matsumoto discloses a multi-stage pump, further comprising: at least one additional chamber (31S), each of the additional chambers (31S) having a chamber diameter that is less than the first chamber diameter and the second chamber diameter, and different from the chamber diameter of any other one of the additional chambers (as seen in Figure 1), each of the additional chambers having a chamber volume that is less than the first chamber volume and the second chamber volume, and different from the chamber volume of the other additional chambers (as seen in Figure 1); and at least one additional plunger section (32), each one of the additional plunger sections having a plunger diameter that is less than the first and second plunger diameters, and is different from the plunger diameter of any of the other additional plunger sections (as seen in Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gerhardt et al. (herein Gerhardt) (US Patent No. 6,712,587) as evidenced by Takao et al. (herein Takao) (US Patent No. 7,588,423)As an example, Gerhardt discloses that the second plunger diameter (diameter of 26) may be 5 mm (see column 3, lines 12-14) and thereby fails to explicitly disclose that the second plunger diameter does not exceed 2 mm. However, as mentioned in column 2, line 59 to column 3, line 18 and column 4, line 11-14 the diameters of the first plunger (22) and the second plunger (26) can be appropriately chosen according to the provided equations, to deliver a desired pressure and flow rate. Furthermore, Takao discloses a similar pump (pump for liquid choromatography) wherein the diameter of the second plunger section (diameter of small diameter part 16b in Figure 3 denoted as d) would be below 2 mm (i.e., 1.5 mm to 1.99 mm, see column 1, lines 1-3).Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have limited the diameter of Gerhardt’s second plunger to not exceed 2mm (as evidenced by Takao, these diameters are known in the technology of liquid chromatography), since doing so would involve routine optimization of the diameters of Gerhardt’s plunger sections in order to deliver a desired pressure and flow rate as disclosed by Gerhardt. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gerhardt et al. (herein Gerhardt) (US Patent No. 6,712,587) in view of Finlay (US PG Pub 2011/0113866). 
Allowable Subject Matter
Claim 6-7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 each disclose: for each of the inlet channels, a parallel fluid path configuration of an inlet check valve and a bypass valve disposed on the inlet channel, wherein the inlet check valve enables a forward flow of a liquid during an intake stroke and prevents a reverse flow of the liquid during a delivery stroke.
None of the aforementioned references discussed above in the parallel rejections disclose a bypass valve in parallel with a check valve disposed on each inlet channel. Adding such a bypass valve any of the aforementioned systems would involve 
Claim 7 is allowable as it depends on claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for several different types of multi-stage pumps. Also see, Tiner (US 8,714,312) for a bypass valve (39) in parallel to a check valve (43). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746